Case: 18-10036   Document: 00514994878     Page: 1   Date Filed: 06/13/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                 No. 18-10036                   June 13, 2019
                                            Lyle W. Cayce
KEVIN HORNER; JOHN KRAKOWSKI; KEITH BOUNDS,      Clerk


             Plaintiffs - Appellants

JOSEPH TERSTEEG,

             Intervenor Plaintiff - Appellant

v.

AMERICAN AIRLINES, INCORPORATED; ALLIED PILOTS
ASSOCIATION,

             Defendants - Appellees




                Appeal from the United States District Court
                     for the Northern District of Texas


Before DAVIS, JONES, and DENNIS, Circuit Judges.
PER CURIAM:
      This appeal arises from a multi-year dispute over the integration of
former Trans World Airlines (TWA) pilots into American Airlines’s (American)
pilot seniority lists. In 2012, American and its labor union, the Allied Pilots
Association (APA), entered into a new collective bargaining agreement (CBA)
and agreed to “engage in final and binding interest arbitration” by a panel of
neutral arbitrators, including Richard Bloch, to decide what job protections
would be provided former TWA pilots by the new CBA. After the arbitrators
    Case: 18-10036     Document: 00514994878     Page: 2   Date Filed: 06/13/2019



                                 No. 18-10036
issued a ruling, American and the APA translated it into contractual language
to supplement the CBA. The CBA reserved a set number of Captain positions
for former TWA pilots to bid on, but these protections were not permanent and
were set to expire once a particular TWA pilot, Magnus Alehult, reached a
designated level of seniority.    The CBA also set forth dispute resolution
procedures for all American pilots, including former TWA pilots, to raise
grievances. Under the CBA, a pilot could initiate grievance proceedings and,
once those procedures were exhausted, the APA could pursue the grievance
further in binding arbitration before a board of four or five arbitrators.
      In 2013, three pilots who worked for American before the TWA-American
merger (legacy American pilots), filed a grievance, arguing that Alehult had
reached a level of seniority such that the CBA protections for former TWA
pilots had expired. A former TWA pilot filed an opposition grievance, arguing
that the protections should still apply. The pilots’ grievances were consolidated
and advanced to arbitration before Arbitrator Bloch, who, in 2017, ruled in
favor of the legacy American pilots, finding that the protections had expired.
The former TWA pilots filed this action against American and the APA in the
district court under the Railway Labor Act (RLA), seeking to vacate the
arbitration award and enjoin its implementation. They also asserted that the
APA breached its duty of fair representation through its conduct during the
proceedings.   American and the APA moved to dismiss and for partial
summary judgment, and the district court granted those motions. The former
TWA pilots appealed.
      “We review a grant of summary judgment de novo, applying the same
standard as the district court.” Mitchell v. Cont’l Airlines, Inc., 481 F.3d 225,
230 (5th Cir. 2007). A party is entitled to summary judgment when “the
movant shows that there is no genuine dispute as to any material fact and the


                                        2
    Case: 18-10036     Document: 00514994878    Page: 3    Date Filed: 06/13/2019



                                 No. 18-10036
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a);
Celotex Corp. v. Catrett, 477 U.S. 317, 323–25 (1986).
      The district court concluded that the former TWA pilots lacked standing
to challenge the arbitration award. The district court relied primarily on
Mitchell v. Continental Airlines, which held as follows:
      [W]hen a CBA that is formed pursuant to the RLA establishes a
      mandatory, binding grievance procedure and gives the union the
      exclusive right to pursue claims on behalf of aggrieved employees,
      one whose employment is governed by the CBA lacks standing to
      attack the results of the grievance process in court, except only
      that an employee has standing to bring a claim of unfair
      representation.
See 481 F.3d at 234. The district court recognized that Mitchell is factually
distinguishable from the instant case in certain respects. Most significantly,
in Mitchell, the union had the sole authority to file a grievance from start to
finish, whereas here, a pilot grievant could initiate a claim, but the APA had
exclusive control over advancing the claim to arbitration. See Mitchell, 481
F.3d at 227. However, the district court reasoned that Mitchell’s underlying
rationale of limiting an individual employee’s standing to challenge a binding
arbitration award advanced the purposes of federal labor statutes and was
applicable here.     We agree and hold that Mitchell controls and that an
individual grievant generally lacks standing to challenge the results of a
binding arbitration process where a union has the sole authority to compel
arbitration under a CBA formed pursuant to the RLA. See Mitchell, 481 F.3d
at 234; see also Mackenzie v. Air Line Pilots Ass’n, Int’l, 598 F. App’x 223, 224
(5th Cir. 2014) (applying Mitchell and holding that individual pilots lacked
standing to challenge an arbitration award).
      The district court next considered the former TWA pilots’ unfair-
representation claim—the one exception to the general lack of standing
recognized in Mitchell. The former TWA pilots claimed that the APA breached
                                       3
     Case: 18-10036        Document: 00514994878          Page: 4     Date Filed: 06/13/2019



                                        No. 18-10036
its duty of fair representation by allowing modifications to the arbitration
process set forth in the CBA; remaining neutral in the proceedings; and
refusing to honor a prior interpretation of the terms of the CBA’s protections,
under which the protections had not expired. The district court rejected this
claim, finding a lack of evidence that the APA’s conduct was “arbitrary,
discriminatory, or in bad faith, so that it undermined the fairness or integrity
of the grievance process.” See Johnson v. E. Baton Rouge Fed’n of Teachers,
706 F. App’x 169, 171 (5th Cir. 2017) (quoting Landry v. The Cooper/T. Smith
Stevedoring Co., 880 F.2d 846, 852 (5th Cir. 1989)).                    Under our “highly
deferential” review of the APA’s performance, we agree. See Air Line Pilots
Ass’n, Int’l v. O’Neill, 499 U.S. 65, 78 (1991). To the extent the APA permitted
modifications to the CBA’s grievance and arbitration proceedings, this was not
arbitrary, 1 discriminatory, 2 or evidence of bad faith. 3 All parties agreed to
waive certain steps in the proceedings to advance their claims to arbitration;
Arbitrator Bloch had continuing jurisdiction to resolve disputes arising from
the arbitration panel’s 2012 ruling; and the specific procedures set forth in the
CBA were not statutorily required under the RLA. Additionally, the APA’s
decision to remain neutral in the proceedings was not “arbitrary,
discriminatory, or in bad faith, so that it undermined the fairness or integrity
of the grievance process,” see Johnson, 706 F. App’x at 171, given that the APA
represented all American pilots, and the pilot seniority system created


       1  A union’s conduct is “arbitrary only if, in light of the factual and legal landscape at
the time of the union’s actions, the union’s behavior is so far outside a wide range of
reasonableness as to be irrational.” See O’Neill, 499 U.S. at 67 (internal citations and
quotation marks omitted).
        2 Discrimination requires “substantial evidence” that there was discrimination that

was “intentional, severe, and unrelated to legitimate union objectives.” Amalgamated Ass’n
of St., Elec. Ry. & Motor Coach Emp.’s of Am. v. Lockridge, 403 U.S. 274, 301 (1971).
        3 Bad faith requires “a motive to harm a particular group, and turns on the subjective

motivation of the union officials.” Carr v. Air Line Pilots Ass’n, Int’l, 866 F.3d 597, 602 (5th
Cir. 2017) (internal quotation marks omitted).
                                               4
    Case: 18-10036     Document: 00514994878      Page: 5   Date Filed: 06/13/2019



                                  No. 18-10036
competition between legacy American and former TWA pilots. Finally, the
APA’s prior interpretation of the CBA was not a binding contract that
precluded it from later taking a neutral position for the benefit of all pilots.
      Finding no error in the district court’s application of these legal
principles, we AFFIRM for essentially the same reasons given by that court.




                                        5